733 So. 2d 1133 (1999)
MARINA BAY HOTEL AND CLUB, INC., Appellant,
v.
Gerry McCALLUM, Sherry McCallum, James Bower and Arlene Bower, d/b/a Docks International, Appellees.
No. 99-0049.
District Court of Appeal of Florida, Fourth District.
June 9, 1999.
Robert R. Edwards of Bosshardt & Edwards, P.A., Fort Lauderdale, for appellant.
Jeffrey R. Sonn of Sonn & Associates, P.A., Fort Lauderdale, for appellee.


*1134 ORDER DISMISSING APPEAL

PER CURIAM.
Appellant is the lessor of dock space to appellees. Appellees brought this action seeking declaratory relief as to their right to exercise an option to extend the lease. The lessor appeals an order denying its motion for summary judgment, arguing that we have jurisdiction under Florida Rule of Appellate Procedure 9.130(a)(3)(c)(ii)(allowing appeals of orders determining the right to immediate possession of property).
Our mandate from the Florida Supreme Court is to narrowly interpret rule 9.130, which allows non-final appeals, so as to "restrict the number of appealable non-final orders." Travelers Ins. Co. v. Bruns, 443 So. 2d 959, 961 (Fla.1984); State, Department of Transp. v. Paris, 665 So. 2d 381 (Fla. 4th DCA 1996); Hastings v. Demming, 682 So. 2d 1107 (Fla. 2d DCA 1996), approved by, 694 So. 2d 718 (Fla. 1997). We therefore construe rule 9.130(a)(c)(3)(ii) to allow appeals only of orders which more directly determine the immediate right to possession than the type of order entered in this case.
Appellant cites no authority which would authorize the appeal of this type of order. Even if the trial court had granted the motion for summary judgment, the order would only have determined whether the lessees had an option. It would not necessarily have ordered that the lessor get "immediate possession," as contemplated by rule 9.130(a)(3)(c)(ii). We therefore dismiss the appeal.
WARNER, FARMER and KLEIN, JJ., concur.